                                                    April 9, 2020

      By ECF and e-mail

      Honorable J. Paul Oetken
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, New York 10007

      Re:     United States v. Bennett Sprecher, 19 Cr. 749 (JPO)

      Dear Judge Oetken:

              I write on consent (Assistant U.S. Attorney Samuel Rothschild) to respectfully request
      that the Court adjourn the conference currently scheduled for April 17, 2020, at 11:00 a.m., for a
      period of around 60 days. The COVID-19 pandemic has interrupted the flow of work in our
      office on behalf of non-incarcerated clients, and I am still working on my mitigation submission
      to the government.

             If the Court grants the adjournment, I further request that time be excluded
      under the Speedy Trial Act between now and the next court date.


                                                    Respectfully submitted,


  Granted. The pretrial conference is hereby        /s/
adjourned to June 17, 2020, at 11:00 am.            Martin S. Cohen
  Time is excluded through June 17, 2020, under     Ass’t Federal Defender
the Speedy Trial Act, 18 U.S.C § 3161(h)(7)(A),     (212) 417-8737
the Court finding that the ends of justice
outweigh
       cc: the interests of the public
               Samuel Rothschild,      andbythe
                                   Esq.,      ECF
defendant in a speedy trial.
  So ordered: 4/10/20
